Citation Nr: 1046926	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  07-15 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
right knee retropatellar pain syndrome.

2.  Entitlement to an evaluation in excess of 10 percent for 
right knee arthritis.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1995 to September 
1997.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(RO).


FINDINGS OF FACT

1.  The Veteran's right knee retropatellar pain syndrome is 
manifested by no more than slight instability.   

2.  Radiological examination of the right knee revealed 
degenerative changes, and there are clinical findings of right 
knee range of motion from between -7 and 0 degrees of extension 
to between 120 and 135 degrees of flexion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for 
right knee retropatellar pain syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2010).

2.  The criteria for an evaluation of in excess of 10 percent for 
right knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5010-5260, 5261 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the veteran is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With respect to the Veteran's claims addressed herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  Specifically, the RO's letter to the Veteran, dated 
in June 2006, satisfied the duty to notify provisions relating to 
the Veteran's claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Additionally, the RO's June 2006 letter notified the Veteran him 
that he must submit, or request that VA obtain, evidence of the 
worsening of his disability and the different types of evidence 
available to substantiate his claims for higher ratings.  This 
letter also informed him of the general requirements to obtain a 
higher rating and notified him of the need to submit evidence of 
how such worsening effected his employment.  See Vazquez-Flores 
v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  For these reasons, 
the Board finds that the content requirements of the notice VA is 
to provide have been met and no further development is required 
regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  

The purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims, 
including the opportunity to present pertinent evidence.  For 
these reasons, the Board finds that the content requirements of 
the notice VA is to provide have been met and no further 
development is required regarding the duty to notify.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, VA treatment records, and his 
identified private treatment records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Moreover, pursuant to these claims, the 
Veteran has undergone an adequate VA examination in order to 
ascertain the severity of his service-connected disabilities.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
Specifically, the examiner reviewed the Veteran's claims file, 
taking into account the Veteran's statements, treatment records, 
and lay statements of record, which allowed for a fully informed 
evaluation of the claimed disabilities.  Finally, there is no 
indication in the record that additional evidence relevant to the 
issue being decided herein is available and not part of the 
record.  See Pelegrini, 18 Vet. App. at 120.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of these claims, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing 
prior case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had been 
served.").  

Historically, the Veteran served on active duty from February 
1995 to September 1997.  Service connection was granted for right 
knee retropatellar pain syndrome in March 1998 and assigned a 10 
percent disability rating pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  In April 2001, a separate, noncompensable 
rating was assigned to the Veteran's service-connection right 
knee for arthritis pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010-5257.  The noncompensable rating for the Veteran's 
right knee arthritis was increased to 10 percent in August 2001 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260.  

In June 2006, the Veteran submitted a claim of entitlement to 
increased evaluations for his right knee retropatellar pain 
syndrome and arthritis.  These claims were denied in September 
2006.  Thereafter, a temporary 100 percent disability rating was 
granted for convalescence from January 19, 2007 to July 31, 2007, 
following left knee surgery.  The Veteran subsequently perfected 
an appeal of the September 2006 rating decision.  In November 
2009, the Board remanded these claims for further development.  
Specifically, the Veteran submitted evidence demonstrating that 
he underwent right knee surgery after the most recent VA 
examination.  As such, the Board found that a remand was 
warranted in order to afford the Veteran a VA examination to 
ascertain the current severity of his service-connected right 
knee retropatellar pain syndrome and arthritis.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's 
statutory duty to assist includes a thorough and contemporaneous 
medical examination).  The Board also directed the RO to request 
that the Veteran submit or identify any additional relevant 
evidence in support of his claim.  

In March 2010, the RO sent the Veteran a letter requesting that 
he submit or identify additional evidence in support of his 
claim.  In June 2010, the Veteran underwent a VA examination to 
determine the current severity of his service-connected right 
knee disabilities.  In November 2010, the Veteran responded that 
he had no additional evidence to submit and did not identify 
additional evidence to be obtained by VA.  As such, the Board 
finds that the RO substantially complied with the Board's 
November 2009 directives.  See Stegall v. West, 11 Vet. App. 268 
(1998).  The claims have been remitted to the Board for further 
appellate review.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting from 
all types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases and 
injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this 
factual issue, the Board may only consider the specific factors 
as are enumerated in the applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  This involves a 
factual determination of the current severity of the disability.  
Staged ratings are appropriate whenever the factual findings show 
distinct periods in which a disability exhibits symptoms that 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007).

In determining the applicable disability rating, pertinent 
regulations do not require that all cases show all findings 
specified by the Rating Schedule; rather, it is expected in all 
cases that the findings be sufficiently characteristic as to 
identify the disease and the resulting disability, and above all, 
to coordinate the impairment of function with the rating.  38 
C.F.R. § 4.21 (2010).  Therefore, with respect to each of the 
claims herein, the Board will consider the potential application 
of various other provisions of the regulations governing VA 
benefits, whether or not they were raised by the Veteran.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991)


I.  Right Knee Disabilities

In August 2006, the Veteran underwent a VA examination to 
ascertain the severity of his service-connected right knee 
retropatellar pain syndrome and arthritis.  The examiner noted 
that the Veteran's reported medical history was significant for 
weakness after use, stiffness after sitting, swelling, giving 
away while walking on stairs, and locking after prolonged travel.  
The Veteran stated that his right knee disabilities affected his 
sex life with his spouse.  The Veteran also stated that he 
constantly experienced pain and that the pain traveled into his 
hips and mid back.  The Veteran characterized the pain as 
"crushing," "squeezing," "burning," "sharp," "cramping," 
and "electric shock" in nature.  He asserted that his pain 
level was 8 on a 10-point scale, which could be elicited by 
physical and/or everyday activity and was not relieved by any 
treatment.  During instances of pain, the Veteran stated that he 
"could not function," but denied that he was incapacitated.  
Based on this history, the examiner found that the resulting 
functional impairment consisted of decreased mobility.

Upon physical examination, the Veteran's right knee showed signs 
of tenderness, abnormal movement, guarding of movement, and 
crepitus.  Right knee range of motion was extension to 0 degrees 
and flexion from 0 to 120 degrees.  The Veteran reported pain at 
120 degrees during the range of motion testing.  After repetitive 
use, joint function was additionally limited by pain, fatigue, 
weakness, lack of endurance, with pain causing the major 
functional impact.  The additional limitation did not, however, 
include a reduced range of motion.  Joint function was not 
additionally limited by incoordination after repetitive use.  
Moreover, stability tests of anterior cruciate, posterior 
cruciate, medial, and collateral ligaments were within normal 
limits.  There was no change in the diagnosis of retropatellar 
pain syndrome with subjective reports of pain and stiffness, and 
objective findings of decreased and painful range of motion.  
Similarly, there was no change in the diagnosis of arthritis with 
subjective reports of pain and stiffness, and objective findings 
of decreased and painful range of motion.  The examiner opined 
that the effects of this condition on the Veteran's activity were 
"mild."

In June 2008, a right knee magnetic resonance imaging scan 
revealed a grade I signal of the internal medial meniscus in the 
posterior horn with a grade III signal extending obliquely to the 
inferior articular surface, consistent with degenerative change 
and small oblique tear.  The lateral meniscus was normal in 
appearance.  The cruciate ligaments were normal in size and 
signal intensity.  The medial collateral ligament and the lateral 
stabilizers were normal in appearance.  The quadriceps and 
patellar tendons were intact.  There was no evidence of focal 
bone contusion, fracture, or avascular necrosis.  The articular 
cartilage was intact.  There were no findings to suggest 
chondromalacia.  A minimal joint effusion was present.  There was 
no evidence of a Baker's cyst.  The impression was degenerative 
changes of the posterior horn of the medial meniscus and small 
oblique tear.

In January 2009, the Veteran complained of right knee pain, which 
he reported had been present for "several years."  He also 
reported having difficulty with daily/routine activities.  A 
physical examination demonstrated that his skin was "fine," no 
signs of infection, and stable to anteroposterior, varus, and 
valgus stresses.  Although the examiner noted a range of motion 
from 0 to 35 degrees, it was characterized as a "good" range of 
motion.  A radiological examination showed normal bony alignment.  
A review of a magnetic resonance image showed a small 
degenerative tear of the medial meniscus.  The diagnosis was 
right knee medial meniscus tear.  Surgical intervention was not 
recommended; the Veteran was given an exercise plan to strengthen 
his quadriceps.

In March 2009, the Veteran underwent a VA examination to 
determine the severity of his right knee disabilities.  He 
reported experiencing pain in his right knee that he described as 
"sharp."  The Veteran also reported a frequent "popping" in 
his right knee that was followed by a "sharp" pain.  He also 
stated that there was a constant "pressure sensation" in the 
right knee joint.  The Veteran stated that walking up 5 to 7 
steps would elicit the "sharp" knee pain.  At the time of the 
examination, the Veteran was working as a radio repairman.  
Though he reported being unable to perform certain aspects of his 
work, the Veteran stated that his employer made certain 
accommodations for him so that he would be able to perform his 
occupational duties.  The Veteran stated that he was a commercial 
pilot by training and education, but was unable to pass the 
requisite physical examination.  The Veteran also reported being 
unable to perform a variety of household chores, including yard 
work and house cleaning, for more than 20 minutes.  Further, the 
Veteran stated that his recreational activities had been 
similarly limited for several years.

Upon physical examination, the Veteran was deemed to be well-
developed, well-nourished, healthy-appearing male with normal 
posture and gait.  He did not use or require an assistive device 
for ambulation.  The Veteran reported pain of 5 on a 10-point 
scale, but this reported score was not specifically assigned to 
his right knee disabilities.  The examiner found that the 
Veteran's right knee was normal in appearance with extension to -
7 degrees and flexion from -7 to 135 degrees without pain.  There 
was no additionally limitation of motion after repetitive use.  
Moderate crepitation was present, but no joint effusion or 
ligamentous instability.  Lower extremity strength was determined 
to be 5 on a 5-point scale, with normal muscle and no 
fasciculations.  The examiner reviewed the June 2008 magnetic 
resonance images that demonstrated a degenerative change of the 
posterior horn of the medial meniscus and a small oblique tear.  
The diagnosis was right knee meniscal tear.

In July 2009, the Veteran underwent surgery to repair his right 
knee medial meniscus tear.  A diagnostic arthroscopy revealed 
that the Veteran had a vertical tear to the undersurface of his 
posterior horn of the medial meniscus.  There was some minimal 
degeneration in the inner third of the meniscus itself, but was 
it was "very minor."  The lateral meniscus was intact, as were 
his anterior and posterior cruciate ligaments.  The articular 
cartilage was in good condition with the exception of some 
"minor softening" or "cracks" in the medial tibial condyle and 
the lateral tibial condyle consistent with grade I 
chondromalacia.  The post-operative diagnoses were right medial 
meniscus tear and chondromalacia of the medial and lateral tibia 
condyle grade.

During the August 2009 Board hearing, the Veteran testified that 
he experienced an abnormal gait; walking with a limp; stiffness; 
swelling; and knees giving out on him at least three times per 8 
hour work day.  The Veteran further testified that experienced 
pain; an inability to walk, sit, or stand for prolonged periods 
of time without needing a break; and an inability to climb 
stairs, squat, or perform household chores.  At the time of the 
Board hearing, the Veteran was prescribed pain medication that he 
was taking 3 to 5 times per day.

The Veteran submitted various statements from fellow employees, 
supervisors/employers, and his spouse.  These letters describe 
the occupational and social effects of the Veteran's service-
connected disabilities.

In June 2010, the Veteran underwent a VA examination to ascertain 
the current severity of his service-connected right knee 
disabilities.  The Veteran reported that his knee pain has 
continued since the March 2009 VA examination.  The Veteran 
stated that his right knee pain was located on the sides of his 
knee, and described it as a "pressure and throbbing" sensation.  
He also stated that it occasionally feels like "needles sticking 
in his knee."  The Veteran asserted that his right knee pain 
occurred every other day, each episode lasting a "few" hours.  
The Veteran stated that stretching exercises, ice, and rest help 
alleviate the pain.  He denied weakness, stiffness, deformity, 
instability, locking up, lack of endurance, effusion/swelling, 
episodes of dislocation or subluxation, heat, redness, 
tenderness, and drainage.  At the time of this examination, the 
Veteran was wearing a brace on his right knee, which he had been 
using for 2 years.  The Veteran stated that his right knee did 
not affect his usual occupation or daily activities.  Moreover, 
he denied functional limitations on standing or walking due to 
his right knee.  Upon physical examination, the Veteran's right 
knee was normal in appearance.  Mild pain was elicited with 
pressure upon the patella.  Range of motion testing demonstrated 
right extension to -5 degrees and flexion from -5 to 125 degrees.  
Pain was reported at 110 degrees, which was evidenced by guarding 
movement and a facial grimace.  There was no additional 
limitation of motion with repetitive use.  The examiner deemed 
the Veteran's right knee to be stable to anterior, posterior, 
varus, and valgus stresses.  There was no joint effusion, edema, 
instability, redness, heat, abnormal movement, deformity, mal-
alignment, drainage, or weakness of the knee.  The diagnosis was 
right knee meniscal tear.

In a claim for an increased disability rating, a veteran will 
generally be presumed to be seeking the maximum benefit allowed 
by law and regulation and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  As noted 
above, the Veteran was granted a temporary 100 percent disability 
rating from January 19, 2007 to July 31, 2007 for convalescence 
following left knee surgery.  38 C.F.R. § 4.30 (2010).  As such, 
the maximum benefit allowable under the applicable regulations 
has been assigned for the convalescence period and, thus, no 
increased schedular evaluation is available.  However, increased 
evaluations are for consideration for those periods before and 
after the convalescence period.

Under Diagnostic Code 5257, a 10 percent rating is assigned for 
slight recurrent subluxation or lateral instability; 20 percent 
rating is assigned for moderate recurrent subluxation or lateral 
instability; and a maximum 30 percent rating is warranted when 
there is severe recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.  The Board observes that 
the words "slight", "moderate", and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the end 
that its decisions are "equitable and just."  38 C.F.R. § 4.6 
(2010).

After reviewing the pertinent evidence of record, the Board 
concludes that a rating in excess of 10 percent for instability 
of the right knee is not warranted before or after the Veteran's 
period of convalescence.  The objective medical evidence reveals 
that there was no instability of the Veteran's right knee joint 
upon examination.  Specifically, in August 2006, a VA examiner 
determined that the Veteran's right knee joint function was not 
additionally limited by incoordination after repetitive use.  
Moreover, the stability tests of anterior cruciate, posterior 
cruciate, medial, and collateral ligaments were within normal 
limits.  In June 2008, a magnetic resonance image showed that the 
Veteran's right knee cruciate ligaments were normal in size and 
signal intensity.  Further, the medial collateral ligament and 
the lateral stabilizers were normal in appearance.  In January 
2009, a physical examination showed that the Veteran's right knee 
was stable to anteroposterior, varus, and valgus stresses.  In 
March 2009, a VA examiner determined that there was no right knee 
ligamentous instability, and that lower extremity strength was 5 
on a 5-point scale, with normal muscle and no fasciculations.  In 
June 2010, the Veteran denied instability and episodes of 
dislocation or subluxation.  Additionally, a physical examination 
demonstrated that the Veteran's right knee was stable to 
anterior, posterior, varus, and valgus stresses, and that there 
was no instability, abnormal movement, or weakness of the knee.  
Consequently, the Veteran's service-connected right knee 
retropatellar pain syndrome is manifested by no more than slight 
recurrent subluxation or lateral instability.  Accordingly, an 
evaluation in excess of 10 percent is not warranted for right 
knee instability under Diagnostic Code 5257.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5257.

Consideration has been given to increased evaluations under other 
potentially applicable diagnostic codes.  Schafrath, 1 Vet. App. 
at 595.  However, there is no evidence of genu recurvatum; 
removal of the semilunar cartilage; dislocated semilunar 
cartilage, with frequent episodes of locking, pain, and effusion; 
right knee ankylosis; or malunion or nonunion of the tibia and 
fibula.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 
5262, 5263 (2010).  Accordingly, an evaluation in excess of 10 
percent for the Veteran's right knee disorder is not warranted 
under these diagnostic codes.

Degenerative arthritis established by x-ray findings is rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for each 
major joint or group of minor joints affected by limitation of 
motion.  Id.  VA General Counsel opinions provide for separate 
evaluations for knee instability and knee arthritis in certain 
cases.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 
5261, 5257 (2010); see also VAOPGCPREC 23-97; 62 Fed. Reg. 63604 
(1997) (knee arthritis and instability may be rated separately 
under Diagnostic Codes 5003 and 5257, provided that any separate 
rating is based upon additional disability); VAOPGCPREC 9-98; 63 
Fed. Reg. 56704 (1998) (if a disability rating under Diagnostic 
Code 5257 for instability of the knee is in effect, and there is 
x-ray evidence of arthritis, a separate rating for arthritis 
based on painful motion can be assigned under 38 C.F.R. § 4.59).  

Normal flexion of the knee is to 140 degrees, and normal 
extension of the knee is to 0 degrees.  See 38 C.F.R. § 4.71, 
Plate II (2010).  Limitation of motion of the knee is evaluated 
as noncompensable if there is more than 45 degrees flexion and 
less than 10 degrees extension.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  A 10 percent evaluation is 
warranted when extension is limited to 10 degrees or when flexion 
is limited to 45 degrees.  Id.  A 20 percent evaluation is for 
application when extension is limited to 15 degrees or when 
flexion is limited to 45 degrees.  Id.  A 30 percent evaluation 
is warranted when extension is limited to 20 degrees or when 
flexion is limited to 15 degrees.  Id.  Moreover, separate 
ratings for knee extension and flexion can be assigned.  
VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).

A separate disability rating of 10 percent for right knee 
arthritis has already been assigned.  Thus, in order for the 
Veteran to receive an increased evaluation for right knee 
arthritis, the evidence of record must demonstrate a limitation 
of extension to at least 15 degrees or a limitation of flexion to 
at least 45 degrees.  In August 2006, range of motion testing 
demonstrated extension to 0 degrees and flexion from 0 to 120 
degrees.  In March 2009, the Veteran's right knee range of motion 
was extension to -7 degrees, and flexion from -7 to 135 degrees.  
In June 2010, range of motion testing demonstrated right knee 
extension to -5 degrees, and flexion from -5 to 125 degrees.  As 
such, the evidence of record did not demonstrate right knee range 
of motion limited to 15 degrees extension or flexion is limited 
to 45 degrees.  Consequently, a rating in excess of 10 percent 
for right knee arthritis, to include separate ratings for 
extension and flexion is not warranted.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261; VAOPGCPREC 09-04; 69 Fed. Reg. 59990 
(2004).

In making this determination, the Board acknowledges the January 
2009 right knee range of motion.  On that occasion, the examiner 
recorded the Veteran's right knee range of motion as "0 to 35 
degrees," but characterized it as "good."  As discussed above, 
normal range of knee motion is 0 to 140 degrees.  See 38 C.F.R. § 
4.71, Plate II.  During the pendency of this appeal, the 
Veteran's right knee flexion was measured to 120 degrees in 
August 2006, to 135 degrees in March 2009, and to 125 degrees in 
June 2010.  As such, the Board finds that the January 2009 
examiner clearly intended to record a measurement of 135 degrees 
of right knee flexion, not 35.  This is especially evident in 
light of the examiner's characterization of the Veteran's range 
of motion as "good."

The evidence of record does not show that the Veteran's right 
knee disabilities caused a level of functional loss greater than 
that already contemplated by the assigned evaluations.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2010).  
The August 2006 VA examiner found that the Veteran's right knee 
joint function was additionally limited after repetitive use by 
pain, fatigue, weakness, and lack of endurance, but not 
incoordination.  The additional limitations did not include a 
reduced range of motion.  The March 2009 VA examiner found no 
additional limitation of motion with repetitive use.  Further, 
lower extremity strength was determined to be 5 on a 5-point 
scale with normal muscle and no fasciculations.  In June 2010, 
the Veteran's range of motion was from -5 to 125 degrees; 
however, the Veteran reported pain at 110 degrees.  Even though 
the Board must consider the Veteran's entire medical history with 
respect to his left knee disabilities, where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary concern.  As such, findings from the June 2010 VA 
examination are most instructive on the present level of the 
Veteran's right knee retropatellar pain syndrome and arthritis.  
While the Veteran's subjective reports of pain and other symptoms 
of functional loss documented in the record are duly recognized, 
the evidence of record does not reflect functional loss beyond 
that contemplated in the currently assigned evaluation for any 
period of time before or after the January 19, 2007 to July 31, 
2007 period of convalescence.  Even considering the additional 
functional limitation found during the August 2006 and June 2010 
VA examinations, the Board finds that the Veteran's right knee 
symptomatology does not more nearly approximate a 20 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257 or more 
nearly approximate the 20 percent rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  See 38 C.F.R. § 4.7 (2010).  
Accordingly, evaluations greater than those currently assigned, 
on the basis of functional loss, are not warranted.

II.  Extraschedular Evaluations

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Rating Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
However, in exceptional cases where the rating is inadequate, it 
may be appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2010).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate, a task 
performed either by the RO or the Board.  Id.; see Thun v. Peake, 
22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (finding that 
"[R]ating [S]chedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical").  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of a veteran's 
service-connected disability with the established criteria found 
in the Rating Schedule for that disability.  Thun, 22 Vet. App. 
at 115.  If the criteria reasonably describe the veteran's 
disability level and symptomatology, then the veteran's 
disability picture is contemplated by the Rating Schedule, the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required.  

The Board finds that the Veteran's disability pictures are not so 
unusual or exceptional in nature as to render the disability 
ratings inadequate.  The Veteran's right knee retropatellar pain 
syndrome is evaluated as a musculoskeletal disability pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5257, the criteria of which is 
found by the Board to specifically contemplate the level of 
occupational and social impairment caused by this disability.  
Id.  As demonstrated by the evidence of record, the Veteran's 
right knee retropatellar pain syndrome results in either no 
instability or "slight" instability of the right knee.  
Statements submitted on the Veteran's behalf illustrate his 
occupational and social impairment caused by his service 
connected right knee retropatellar pain syndrome.  When comparing 
this disability picture with the symptoms contemplated by the 
Rating Schedule for a 10 percent evaluation, the Board finds that 
the Veteran's disability picture is adequately represented by the 
10 percent disability rating for right knee retropatellar pain 
syndrome currently assigned.  A rating in excess of 10 percent is 
provided for certain manifestations of right knee retropatellar 
pain syndrome, but the medical evidence demonstrates that those 
manifestations are not present in this case.  Accordingly, a 
schedular evaluation is adequate and no referral is required.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257; see also VAOPGCPREC 
6-96; 61 Fed. Reg. 66749 (1996).  

The Veteran's right knee arthritis is also evaluated as a 
musculoskeletal disability pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5260, 5261, the criteria of which is found 
by the Board to specifically contemplate the level of 
occupational and social impairment caused by this disability.  
Id.  As demonstrated by the evidence of record, the Veteran's 
right knee arthritis is marked by pain and degenerative changes, 
with right knee range of motion from between -7 and 0 degrees of 
extension to between 120 and 135 degrees or flexion.  Statements 
submitted on the Veteran's behalf demonstrated some occupational 
and social impairment caused by his service-connected right knee 
arthritis.  When comparing this disability picture with the 
symptoms contemplated by the Rating Schedule, the Board finds 
that the Veteran's right knee arthritis disability picture is 
adequately represented by a 10 percent disability rating.  A 
rating in excess of 10 percent is provided for certain 
manifestations of right knee arthritis, but the medical evidence 
demonstrates that those manifestations are not present in this 
case.  The criteria for a 10 percent rating reasonably describe 
the Veteran's disability level and symptomatology and, therefore, 
the schedular evaluation is adequate for right knee arthritis and 
no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5010-5260, 5261; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 
(1996).  

Thus, based on the evidence of record, the Board finds that the 
Veteran's right knee disability picture cannot be characterized 
as an exceptional case, so as to render the schedular evaluations 
inadequate.  The threshold determination for a referral for 
extraschedular consideration was not met with respect to either 
of the claims herein and, consequently, the Board finds that 
referral for extraschedular ratings is not warranted.  Thun, 22 
Vet. App. at 115.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance of 
the evidence is against the claims addressed herein, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

An evaluation in excess of 10 percent for right knee 
retropatellar pain syndrome is denied.

An evaluation in excess of 10 percent for right knee arthritis is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


